Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: means for determining; means for activating; and means for performing in claim 29.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites “ED-only device.”  However, it is unclear what the term “ED-only” means; and Applicant’s Specification does not provide any indication as to the meaning of the term.  
For purposes of Examination, the term “ED-only device” is interpreted to mean a device that performs energy detection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12, 15-19, 21-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakani (US 2016/0353329).

Regarding claim 1, Kakani discloses a method of wireless communication (Kakani, paragraph [0001], wireless networking), comprising: 
determining, by a node, whether a supervising node coexists with one or more neighbor supervising nodes (Kakani, paragraph [0014], AP and associated stations make up a BSS; paragraph [0037], Client_2 measures RSSI of beacon frames from neighbor APs to be above RSSI of beacon frame from associated AP); 
activating, by the node, a relaxed energy detection (ED) threshold for establishing medium access suitability for an unlicensed spectrum based on a determination that the supervising node coexists with the one or more neighbor supervising nodes (Kakani, paragraph [0001], WLAN; paragraph [0029], Client_2 using a CCA threshold higher than CCA_th; paragraph [0042], Client_2 sets its CCA threshold for OBSS separately from its BSS threshold); and 
performing, by the node, an access procedure for the unlicensed spectrum (Kakani, paragraph [0001], WLAN; paragraph [0002] performing CSMA/CA) based on the relaxed ED threshold (Kakani, paragraph [0001], WLAN; paragraph [0029], Client_2 using a CCA threshold higher than CCA_th; paragraph [0042], Client_2 sets its CCA threshold for OBSS separately from its BSS threshold).  

Regarding claim 2, Kakani discloses the method of claim 1, further comprising: 
determining, by the node, whether the supervising node coexists with only one or more neighbor nodes (Kakani, paragraph [0014], AP and associated stations make up a BSS; paragraph [0037], Client_2 measures RSSI of beacon frames from neighbor APs to be above RSSI of beacon frame from associated AP; paragraph [0053], number of legacy devices in neighbor BSS); 
disabling, by the node, the relaxed ED threshold based on a determination that the supervising node coexists with only the one or more neighbor nodes (Kakani, paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP); and
performing, by the node, the access procedure for the unlicensed spectrum based on a default ED threshold (Kakani, paragraph [0001], WLAN; paragraph [0002] performing CSMA/CA).  

Regarding claim 3, Kakani discloses the method of claim 2, wherein the default ED threshold is lower in value than the relaxed ED threshold (Kakani, paragraph [0058], set CCA threshold to a value higher than predetermined threshold based on CCA information from the neighbor AP).  

Regarding claim 4, Kakani discloses the method of claim 2, wherein the default ED threshold is shared (Kakani, paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP) across a plurality of different radio access technologies (RATs) (Kakani, paragraph [0021], 802.11, Bluetooth, Zigbee ;paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP).  

Regarding claim 6, Kakani discloses the method of claim 1, wherein the one or more neighbor supervising nodes correspond to one or more neighbor supervising WiFi nodes and one or more 030284.1855525Qualcomm Ref. No. 195842 supervised WiFi nodes not controlled by a particular supervising WiFi node of the one or more neighbor supervising WiFi nodes (Kakani, paragraph [0001], WLAN; paragraph [0004], BSS, OBSS).  

Regarding claim 7, Kakani discloses the method of claim 1, further comprising 
determining whether a portion of medium access deferrals Kakani, paragraph [0021], medium sensing before transmitting on the medium) not caused by a default ED threshold (Kakani, paragraph [0001], WLAN; paragraph [0029], Client_2 using a CCA threshold higher than CCA_th; paragraph [0042], Client_2 sets its CCA threshold for OBSS separately from its BSS threshold; paragraph [0058], set CCA threshold to a value higher than predetermined threshold) exceeds a time deferral threshold (Kakani, paragraph [0037], first, client_2 measures beacon frames from neighbor AP, then after predetermined time period, compute maximum and minimum neighbor RSSI values); and 
wherein activating the relaxed ED threshold further comprises activating the relaxed ED threshold (Kakani, paragraph [0058], set CCA threshold to a value higher than predetermined threshold based on CCA information) based on a determination that the portion of medium access deferrals not caused by the default ED threshold exceeds the time deferral threshold (Kakani, paragraph [0021], medium sensing before transmitting; paragraph [0037], first, client_2 measures beacon frames from neighbor AP, then after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions).  

Regarding claim 9, Kakani discloses the method of claim 7, further comprising: 
determining whether the one or more of the medium access deferrals was due to communications between one or more nodes where at least one of the one or more nodes is a supervising node for the one or more nodes (Kakani, paragraph [0027], client_2 receives signal from AP1; paragraph [0028], changes implemented based on RSSI values of signals client_2 receives from AP2 and AP1); and 
preventing activation of the relaxed ED threshold based on a determination that the one or more of the medium access deferrals was due to communications between the one or more nodes where at least the one of the one or more nodes is supervising equipment for the one or more nodes (Kakani, paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP).  

Regarding claim 10, Kakani discloses the method of claim 7, further comprising deactivating the relaxed ED threshold (Kakani, paragraph [0037], client_2 initially uses only information from AP2 until after a predetermined time period; paragraph [0056], initially receive threshold information from only the associated AP) based on a determination that the portion of medium access deferrals not caused by the default ED threshold do not exceed the time deferral threshold (Kakani, paragraph [0037], after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions).  

Regarding claim 11, Kakani discloses the method of claim 7, further comprising preventing activation of the relaxed ED threshold for contending supervising equipment corresponding to WiFi enabled stations (STAs) (Kakani, paragraph [0001], WLAN; paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP).  

Regarding claim 12, Kakani discloses the method of claim 1, wherein activating the relaxed ED threshold further comprises activating the relaxed ED threshold (Kakani, paragraph [0058], set CCA threshold to a value higher than predetermined threshold based on CCA information) based on one or more medium access deferrals not caused by a default ED threshold (Kakani, paragraph [0021], medium sensing before transmitting; paragraph [0037], first, client_2 measures beacon frames from neighbor AP, then after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions).  

Claims 15 and 16 are rejected under substantially the same rationale as claims 9 and 11, respectively.

Regarding claim 17, Kakani discloses the method of claim 12, further comprising deactivating the relaxed ED threshold in response to successfully performing the access procedure for the unlicensed spectrum (Kakani, paragraph [0001], WLAN; paragraph [0002] performing CSMA/CA; paragraph [0037], after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions; paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP).  

Regarding claim 18, Kakani discloses the method of claim 1, wherein activating the relaxed ED threshold further comprises 
activating the relaxed ED threshold based on one or more medium access deferrals not caused by a default ED threshold (Kakani, paragraph [0001], WLAN; paragraph [0002] performing CSMA/CA; paragraph [0037], after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions; paragraph [0058], sets CCA threshold to value higher than the predetermined default threshold based on CCA information from the neighbor AP); and 
further comprising deactivating the relaxed ED threshold (Kakani, paragraph [0037], client_2 initially uses only information from AP2 until after a predetermined time period; paragraph [0056], initially receive threshold information from associated AP) based on a determination that the portion of medium access deferrals not caused by the default ED threshold do not exceed the time deferral threshold (Kakani, paragraph [0037], after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions). 

Regarding claim 19, Kakani discloses the method of claim 18, further comprising lowering a ED threshold based on an detecting an ED-only device (Kakani, paragraph [0037], after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0039], after receiving information from client_2, AP2 sends instructions; paragraph [0058], sets CCA threshold to the predetermined default threshold based on CCA information from the neighbor AP).  

Regarding claim 21, Kakani discloses the method of claim 1, wherein the supervising node coexists with the one or more neighbor supervising nodes via message detection or backhaul coordination in combination with ED (Kakani, paragraph [0014], AP and associated stations make up a BSS; paragraph [0037], Client_2 measures RSSI of beacon frames from neighbor APs to be above RSSI of beacon frame from associated AP; paragraph [0053], number of legacy devices in neighbor BSS).  

Claim 22 is rejected under substantially the same rationale as claim 1.  Kakani additionally discloses a transceiver (Kakani, paragraph [0060], transceiver); and a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (Kakani, paragraph [0013], combinations of hardware and software).

Claims 23 and 25-28 are rejected under substantially the same rationale as claims 7 and 9-12, respectively.

Claim 29 is rejected under substantially the same rationale as claim 1.  

Claim 30 is rejected under substantially the same rationale as claim 22.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 8, 13-14, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakani in view of CATT: “Remaining Details of DL LBT for LAA”, 3GPP Draft; R1-156574, 3GPP TSG RAN WG1 Meeting #83, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France Vol. RAN WG1, No. Anaheim, USA; 15th-22nd November 2015 (Hereafter, R1-156574).

Regarding claim 5, Kakani discloses the method of claim 2.  Kakani does not explicitly disclose, but R1-156574 discloses wherein the one or more neighbor nodes correspond to New Radio Unlicensed (NR-U) neighbor nodes (R1-156574, section 2.1 LAA-WIFI coexistence).   It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to coexist with new radio unlicensed nodes, in the invention of Kakani.  The motivation to combine the references would have been to improve coexistence with new radio nodes.

Regarding claim 8, Kakani discloses the method of claim 7, further comprising: 
determining whether user data is received due to the medium access deferrals (Kakani, paragraph [0021], medium sensing before transmitting; paragraph [0037], first, client_2 measures frames from neighbor AP, then after predetermined time period, compute maximum and minimum neighbor RSSI values; paragraph [0057], threshold related information may include data frames transmitted by neighbor AP).  

Kakani does not explicitly disclose preventing activation of the relaxed ED threshold based on a determination that the user data is received due to the medium access deferrals. 

R1-156574 discloses, further comprising: 
determining whether user data is received due to the medium access deferrals (R1-156574, page 3, lines 13-14, when neighbor WiFi node is in transmitting state, use lower ED threshold); and
preventing activation of the relaxed ED threshold based on a determination that the user data is received due to the medium access deferrals (R1-156574, page 3, lines 13-14, when neighbor WiFi node is in transmitting state, use lower ED threshold).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use lower ED threshold when neighbor WiFi node is in transmitting state, in the invention of Kakani.  The motivation to combine the references would have been to reduce interference with the data transmissions.

Regarding claim 13, Kakani discloses the method of claim 12, wherein the one or more medium access deferrals exist for a predefined period of time corresponding to a maximum time period related to channel sensing (Kakani, paragraph [0021], medium sensing before transmitting; paragraph [0027], threshold for medium occupancy detection; paragraph [0037], first, client_2 measures frames from neighbor AP, then after predetermined time period, compute maximum and minimum neighbor RSSI values). 
Kakani does not explicitly disclose, but R1-156574 discloses that the maximum time period related to channel sensing is called a maximum channel occupancy time (COT) (R1-156574, page 2, line 25, maximum channel occupancy time).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, that the maximum time period related to channel sensing is called a maximum channel occupancy time (COT), in the invention of Kakani.  The motivation to combine the references would have been to known naming conventions.

Claim 14 is rejected based on substantially the same rationale as claim 8.

Regarding claim 20, Kakani discloses the method of claim 18, further comprising: 
activating the relaxed ED threshold (Kakani, paragraph [0058], sets CCA threshold to value higher than the predetermined default threshold based on CCA information from the neighbor AP).  

Kakani does not explicitly disclose counting a duration corresponding to a length of the one or more medium access deferrals for the duration of the activated ED threshold.

R1-156574 discloses, further comprising: 
counting a duration corresponding to a length of the one or more medium access deferrals (R1-156574, page 2, paragraph 1, defer period of number of CCA slots counted before starting transmission); and 
activating the ED threshold (R1-156574, page 2, last paragraph 1, maximum energy detection threshold) for the duration (R1-156574, page 2, paragraph 1, defer period of number of CCA slots counted before starting transmission).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to count a duration corresponding to a length of the one or more medium access deferrals for the duration of the activated ED threshold, in the invention of Kakani.  The motivation to combine the references would have been to set a limit on the amount of time before the channel may be accessed.

Claim 24 is rejected based on substantially the same rationale as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858. The examiner can normally be reached Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466